Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 27, 2020

                                     No. 04-19-00432-CR

                                    Donald BRASSFIELD,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 16-1733-CR-A
                           Honorable William Old, Judge Presiding


                                        ORDER
        In this appeal, Appellant’s court-appointed counsel filed an Anders brief and notified
Appellant of his right to file a pro se brief. Thereafter, the State waived its right to file a
response to the Anders brief. See Anders v. California, 386 U.S. 738, 744 (1967). Appellant,
an indigent inmate, requested a copy of the appellate record, which this court sent. See TEX. R.
APP. P. 20.2. We set Appellant’s brief due on May 4, 2020.
       Before the extended due date, Appellant requested a 180-day extension to file his brief.
He asserts his unit is in lockdown because of the COVID-19 response, and he is unable to access
the law library to prepare his pro se brief.
       Appellant’s motion is GRANTED IN PART. Appellant’s brief is due on July 6, 2020.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court